8 N.Y.3d 909 (2007)
U.S. BANK NATIONAL ASSOCIATION, Formerly Known as FIRST BANK NATIONAL ASSOCIATION, Respondent,
v.
INES DIANA MONTI, Appellant.
BRUNO MONTI, Nonparty-Appellant.
Court of Appeals of the State of New York.
Submitted January 8, 2007.
Decided March 27, 2007.
Motion to dismiss the appeal granted and, appeal, insofar as taken by Ines Diana Monti purportedly on behalf of Bruno Monti, dismissed upon the ground that Ines Diana Monti is not Bruno Monti's authorized legal representative; appeal by Ines Diana Monti, insofar as taken on her own behalf, dismissed upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution.